Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed limitations (emphasis added) “a gear configured to transmit rotation of the motor to an external device….the gear includes a recess in a rotational axis direction of the gear” is indefinite because has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “gear” is a generic placeholder that is followed by a function “to transmit rotation”; thus, the limitation “a gear configured to transmit rotation of the motor to an external device” is considered to properly evoke 35 U.S.C. 112(f).  
One might assert that the term “gear” itself is a structure; thus, the claimed language does not evoke 35 U.S.C. 112(f).  In response to this assertion, there are various structure of so-called “gear”, for examples, but not limited to, a single gear or a gear assembly (i.e. a number of combined gears to form multiple stages), different types of gears: worm gears, sun gears, etc.  
However, the claimed limitations “a gear configured to transmit rotation of the motor to an external device” is modified with sufficient structure, by the recitation “the gear includes a recess in a rotational axis direction of the gear”.  Therefore, the boundaries of this claim limitation are ambiguous; hence, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


In claim 5, in the recitation “the other end portion of the first connection terminal extends toward a direction away from a bottom of the recess”, the term “the other end portion” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as understood, is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shinmura et al (US 20060096400, herein ‘Shinmura’).
Shinmura discloses rotating device comprising: 
a motor [12]; 
a gear [16] configured to transmit rotation of the motor to an external device; and 
a sensor [41/44], wherein the sensor includes a sensor part [44] and a housing [41] that accommodates the sensor part, the sensor is capable of detecting a  rotational angle of the gear (see [0068]), 
the gear [16] includes a recess [16a] in a rotational axis direction of the gear, and a part of the housing [41] is accommodated in the recess (fig. 10a).

    PNG
    media_image1.png
    531
    1454
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmura, as applied to claim 1 above, and in view of JP 2014-87140 (submitted in IDS, herein ‘JP140’).
RE claim 2, Shinmura discloses the rotational angle sensor [44] is a potentiometer with a variable resistance and detects the rotation angle of the gear [16] (see [0068]). 
JP140 teaches a rotational angle sensor, when a rotation angle is detected by a potentiometer having a variable resistance, a contact portion (a brush) and a substrate provided with a contact portion (a resistor) electrically connected to the outside (a substrate 151) are JP140 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rotating device by configuring the sensor part comprises: a contacting part; and a substrate provided with a contacted part configured to be electrically connected to an external device, and the contacting part is accommodated in the part of the housing accommodated in the recess.  Doing so would provide electrical means for the sensor to establish electrically connection to an external device, while being accommodated within the housing.
RE claim 3, by applying the JP140 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rotating device by arranging the contacting part is located in the part of the housing in the rotational axis direction of the gear, and the contacting part is disposed in the gear side with respect to the substrate.  Doing so would be a matter of an obvious engineering design choice.
RE claim 4, Shinmura discloses the rotating device with the housing with the bottom surface opposes to the gear, and the top surface facing housing in the shaft direction of the rotational axis of the gear (see [0040], Figs 13-14).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834